

February 13, 2008


Jimmy Carter
627 Woodlake Rd.
Converse, LA 71419
Glenn Davis
313 Mandeville Rd.
Pineville, LA 71360
   
Travis Taylor
132 Taylor Shop Rd.
Goldonna, LA 71031
Steve Templin
150 Kincaid Lane
Boyce, LA 71409
   
Chris Tyler
1150 Expressway Drive
Pineville, LA 71360
Dean Tyler
203 Fadler Ln.
Deville, LA 71328
   
Bill Wieger
112 Gayven Dr.
Pineville, LA 71360
William Ingram
684 Maxwell Dr.
Jonesboro, LA 71251
   
Darrell Dubroc
1929 Hwy. 1
Marksville, LA 71351
Tim Collins
730 Hwy 470
Lecompte, LA 71346
   
Allegro Biodiesel Corporation
6033 West Century Blvd., Suite 1090
Los Angeles, CA 90045
 




 
Re: Letter of Intent-Purchase of Petron Property and property from the City of
Alexandria and the Lease from the Alexandria Port Authority, all consisting of
property located in the City of Alexandria, Louisiana



Dear Gentlemen:


This letter (“Letter of Intent”) is intended to set forth the understandings of
the parties in regard to the proposed agreements to :


i. purchase 14.71 acres of Petron property which includes tank storage, a fuel
terminal and a office building, which property is located in the City of
Alexandria,


ii.  purchase 7 acres which are adjacent to the property described in Paragraph
i, above, from the City of Alexandria, and


iii. lease property for a term of 40 years from the Alexandria Port Authority.


The three properties described in Paragraphs i, ii and iii, above, are
collectively referred to herein as the Port Assets. This letter of intent
specifically details the understandings of Jimmy Carter, Glenn Davis, Travis
Taylor, Steve Templin, Chris Tyler, Dean Tyler, Bill Wieger, William Ingram,
Darrell Dubroc, Tim Collins and Allegro Biodiesel Corporation (collectively
“Parties”), who, as described below, will contribute assets to and receive
interests in an entity named Port Asset Acquisition LLC (“PAAL”) and PAAL will
use the assets to acquire the Port Assets, by purchase or lease.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
Provisions to be Set Forth in later Agreements


The following are the terms and conditions of the intended transaction, however,
such terms and conditions are not a complete or comprehensive statement of all
terms and conditions of the intended transactions. All Parties anticipate that
the parties will enter Agreements, as defined below, which will contain a
complete and comprehensive statement of all terms and conditions. Until such
Agreements are executed, this is a legally-binding and enforceable agreement or
commitment. Upon execution of the Agreements, this Letter of Intent shall no
longer be binding and enforceable:


1. Agreements. The Parties have filed with the Louisiana Secretary of State the
necessary documents to form an entity named Port Asset Acquisition LLC. The
Parties will execute an Operating Agreement with the terms and conditions
contained in this Letter of Intent. Allegro Biodiesel Corporation (“Allegro”),
Darrell Dubroc (“Dubroc”) and Tim Collins (“Collins”), will execute certain
waivers, releases and modifications (“Release”) to employment agreements between
Allegro and Dubroc, and Allegro and Collins. Allegro will also execute a waiver
of any conflict (“Waiver”) which will allow the law firm of Phelps Dunbar LLP to
represent PAAL and draft documents required by this Letter of Intent and by the
acquisition and lease of the Port Assets. All parties agree to execute any and
all other documents necessary to accomplish the terms and conditions as set
forth in this Letter of Intent. The Operating Agreement, Release, Waiver and any
other agreements required by this Letter of Intent are referred to herein as
Agreements.
 
2. PAAL. The Parties shall execute an Operating Agreement containing the
following terms and conditions:


A. The Parties agree that the following assets shall be contributed to PAAL in
exchange for the following membership interests. The members shall have no
rights to the return of the items contributed except as otherwise described:



Members
Capital Contribution
Units
Interest
Jimmy Carter
$ 100,000.00 cash
6.00
6.00%
Glenn Davis
$ 50,000.00 cash
3.00
3.00%
Travis Taylor
$ 200,000.00 cash
12.00
12.00%
Steve Templin
$ 167,000.00 cash
10.02
10.02%
Chris Tyler
$ 100,000.00 cash
6.00
6.00%
Dean Tyler
$ 125,000.00 cash
7.50
7.50%
Bill Wieger
$ 75,000.00 cash
4.50
4.50%
William Ingram
$ 100,000.00 cash
6.00
6.00%
Darrell Dubroc
$83,000.00 cash and services
29.55
29.55%
Tim Collins
Services
7.93
7.93%
Allegro Biodiesel Corporation
All due diligence work (surveys, environmental reports, title work, appraisals,
etc.)
7.50
7.50%
Total
 
100.00
100.00%

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
B. An Agreement between the Parties shall contain a provision, exercisable
within 90 days of the purchase and lease of the Port Assets, allowing Allegro to
buy the PAAL membership interest owned by all of the members other than Allegro
for purposes other than acquiring PAAL and its property solely to be sold to a
third party. Specifically, Allegro shall be entitled to exercise its option if
Allegro is pursuing either (1) a combined sale and assignment of rights to the
Port Assets and property which Allegro, or a related entity, owns which is
located in Pollock, Louisiana and is commonly referred to as the Pollock Plant,
or (2) a third party to invest into Allegro, which third party shall invest no
less than Five Million Dollars ($5,000,000) and have plans to incorporate the
Port Assets into an active business. The purchase price shall be determined as
follows:


1. One Million Dollars ($1,000,000) shall be paid to Jimmy Carter, Glenn Davis,
Travis Taylor, Steve Templin, Chris Tyler, Dean Tyler, Bill Wieger, William
Ingram and Darrell Dubroc (collectively referred to as the “Investors Group”)
plus any amount paid by the Investors Group to Allegro by exercising Investors
Groups’ option, discussed below. Each person in the Investors Group shall
receive an amount equal to the cash originally contributed to PAAL; and


2. Eight Hundred Twenty-Five Thousand Dollars ($825,000) plus any accrued and
outstanding interest due and less any amount of principle that has been paid as
of the date of payment, to be paid to the mortgagor of the Port Assets; and


3. The sum of Five Hundred Thousand Dollars ($500,000) plus any amount PAAL
spent on improvements, expenses and maintenance, less any amount of PAAL
liabilities, other than the mortgage described in Paragraph 2(B)(2), above,
which are outstanding at the time the option is exercised. Each member,
including Allegro, shall receive a pro-rata portion of the sum determined by
this paragraph, such pro-rata portion shall be determined based on the
membership interest each person owns at the time the option is exercised; and


4. Two Hundred Fifty Thousand Dollars ($250,000) and shares of Allegro stock
equal in value to Two Hundred Thousand Dollars ($200,000) to be paid to Dubroc
and Collins in the following percentages: 75.61% and 24.39%, respectively.


C. Beginning February 11, 2008, PAAL shall bear all legal costs and other costs
associated with the acquisition and lease of the Port Assets.


D. PAAL shall ensure that all members are limited in liability and indemnified
for any and all actions which members, in good faith, engage in for PAAL.


E. An Agreement executed by all Parties shall contain an option, exercisable
within the first 90 days following the acquisition and lease of the Port Assets,
provided Allegro has not already exercised its option as described in Paragraph
2(B), above, which allows the Investors Group to purchase Allegro’s membership
interest in PAAL. Allegro shall sell its interest for the following amounts:


1. If the Investors Group exercises its option within the first 30 days after
the purchase and lease of the Port Assets, Allegro shall sell all of its
membership interest in PAAL for an amount equal to One Hundred Twenty-Five
Thousand Dollars ($125,000), adjusted as appropriate for any capital
contributions; or


2. If the Investors Group exercises its option more than 30 days, but less than
60 days after the purchase and lease of the Port Assets, Allegro shall sell all
of its membership interest in PAAL for an amount equal to One Hundred Fifty
Thousand Dollars ($150,000), adjusted as appropriate for any capital
contributions; or
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
3. If the Investors Group exercises its option more than 60 days after the
purchase and lease of the Port Assets, Allegro shall sell all of its membership
interest in PAAL for an amount equal to One Hundred Seventy-Five Thousand
Dollars ($175,000), adjusted as appropriate for any capital contributions.


3. Employment Agreements. Allegro, Dubroc and Collins, shall enter an agreement
to release, waive or modify certain provisions of the employment agreement
between Dubroc and Allegro, and Collins and Allegro in the following manner:


A. Allegro shall release Dubroc and Collins from any requirement contained in
the employment agreements which would or could prevent or hinder Dubroc and
Collins from owning an interest in or participating in PAAL or would otherwise
give rise to a right in favor of Allegro or which Allegro could argue is a
breach of the agreements. Allegro shall waive any and all rights it has, had or
may have against Dubroc or Collins for participating or owning an interest in
PAAL (including, but not limited to biodiesel). This release and waiver shall
not be construed to allow Dubroc or Collins to be a manager, consultant or
officer of PAAL without the express written permission of Allegro.


B. Allegro, Dubroc and Collins entered into employment agreements which allowed
for bonuses to be paid to Dubroc and Collins in the event that certain
milestones related to the acquisition and lease of the Port Assets were met.
Allegro, Dubroc and Collins agree that such milestones and bonus plan shall be
modified such that if Allegro exercises its option as described in Paragraph
2(B), above, Dubroc and Collins shall be entitled to a bonus which is described
in Paragraph 2(B)(4), above. Dubroc and Collins further acknowledge that if
Allegro does not exercise its option as described in Paragraph 2(B), above, the
milestones requiring a bonus to be paid to Dubroc and Collins shall be not met.
Dubroc and Collins shall continue to own their respective interests in PAAL and
release Allegro from any further obligations regarding the bonuses related
specifically to the acquisition and lease of the Port Assets which are described
in the employment agreements. Allegro, Dubroc and Collins agree to release each
other from any other requirements set forth in the employment agreements related
to the acquisition and lease of the Port Assets.


C. Dubroc and Collins agree to fully disclose to Allegro any and all additional
information that Allegro needs regarding their participation in PAAL.


D. Allegro shall obtain approval from a committee of disinterested directors of
its Board for the transactions contemplated herein.


4. Assignment. Allegro shall assign its ownership of PAAL to the Investors Group
for the purpose of closing the purchase and lease of the Port Assets. Allegro
shall maintain an ownership interest as described in Paragraph 2(A), above,
subject to the option described in Paragraph 2, above.


5. Waiver of Conflict. Allegro will execute a waiver of any conflict to allow
the law firm of Phelps Dunbar LLP to prepare the documents for PAAL.


 
Page 4 of 6

--------------------------------------------------------------------------------

 

Provisions Binding on all Parties for purposes of this Letter of Intent


The parties, in recognition of the significant costs they will incur in pursuing
the transactions contemplated herein, agree that the following provisions shall
constitute legally binding and enforceable agreements among the parties upon
execution of a counterpart of this Letter of Intent by all the parties and until
the termination of this Letter of Intent.


6. Confidentiality. Except as otherwise required to acquire and lease the Port
Assets, secure financing for acquiring and leasing the Port Assets, and by the
Securities and Exchange Commission or any other governing body, none of the
Parties hereto will disclose to any third party, except as hereinafter set
forth, or make any public announcement regarding the subject matter of this
Letter of Intent or the Agreement or other information or documentation
developed pursuant to this Letter of Intent (collectively, “Confidential
Information”), without the prior written approval of the other Parties. Parties
shall be entitled to disclose the information contained in any press release or
report required to be filed by the laws and regulations governing publicly
traded entities. A Party shall disclose Confidential Information only to
professional advisors such as accountants, lawyers or legitimate consultants
assisting the Party with this transaction, who have a need to know and have
access to such Confidential Information in the course of the performance of
their duties and who understand and agree to be bound to protect the
confidentiality and proprietary nature of such information in accordance with
this Letter of Intent.


7.  Expenses. Except as otherwise agreed to in Paragraph 2(C), above, each party
will pay all of its respective expenses, including, without limitation, legal
fees, incurred in connection with the sale and acquisition of the Interest.




[Signature Page Follows]



 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
If you agree that the foregoing summarizes the material terms and conditions of
our understanding relating to the acquisition and lease of the Port Assets
through PAAL, please so signify by executing this letter of intent and
delivering an executed copy to Phelps Dunbar LLP.
 



 
Very truly yours,
           
AGREED TO AND ACCEPTED
AGREED TO AND ACCEPTED
THIS 13th DAY OF FEBRUARY, 2008.
THIS 13thDAY OF FEBRUARY, 2008.
       
By: /s/ Bruce Comer
/s/ Dean Tyler
Allegro Biodiesel Corporation,
Dean Tyler, authorized representative
Bruce Comer, CEO
of the Investor’s Group
           
AGREED TO AND ACCEPTED
AGREED TO AND ACCEPTED
THIS 13th DAY OF FEBRUARY, 2008.
THIS 13th DAY OF FEBRUARY, 2008.
   
/s/ Darrell Dubroc
/s/ Tim Collins
Darrell J. Dubroc, Individually
Tim A. Collins, Individually

 
 
 
Page 6 of 6

--------------------------------------------------------------------------------

 